352 S.W.3d 680 (2011)
Tavis DEAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96290.
Missouri Court of Appeals, Eastern District, Division Four.
November 15, 2011.
Kim Freter, Clayton, MO, for Appellant.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before PATRICIA COHEN, P.J., MARY K. HOFF, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Tavis Dean appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We find that the motion court did not clearly err in denying Dean's request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).